DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims.
14-20. (Canceled).

Allowable Subject Matter
Claims 1-13 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Blankenship et al., US Patent Appl. Pub. No. 2007/0023504;
Pallares, US Patent Appl. Pub. No. 2006/0138215;
Kunugi et al., US Patent Appl. Pub. No. 2005/0015331; and
Scipioni et al., US Patent Appl. Pub. No. 2008/0228637.

The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claim 1.
Claims 2-13 are allowed by dependency on the allowed independent claim 1.


35 U.S.C 101 subject eligibility: 
Applicant’s remarks (12/30/2021) in response to the Office Action (9/30/2021) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant's argument is hereby incorporated as reason for overcoming the 35 U.S.C. 101 rejection.   

For these reasons, the claims are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691